Citation Nr: 1719811	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  12-03 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected hearing loss in the left ear.  

2.  Entitlement to service connection for hearing loss in the right ear. 

3.  Entitlement to service connection for sleep apnea, to include as secondary to or aggravated by PTSD. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1997 to September 2005. 

This case comes before the Board of Veterans' Appeals (the Board) from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran appeared at a videoconference hearing at the RO in February 2013 before Veterans Law Judge (VLJ) Markey, who presided over the hearing while sitting in Washington, DC.  A transcript of the hearing has been associated with the Veteran's claims file.  VA sent the Veteran a letter in April 2016 informing him that the VLJ Markey was no longer available to decide his case and if he wished, he could have a new hearing before another VLJ.  The Veteran respond stating that he did not wish to have a new hearing and wanted the Board to decide his case based on the record.  

This case has been before the Board previously in May 2014.  At that time the Board remanded the issues now before it for additional development.  The Board also denied the Veteran's claims of entitlement to service connection for tinnitus and for entitlement to a temporary total evaluation based on surgical treatment.  Those issues are not before the Board. 

The Board note the Veteran has made statements relating sleep disturbances to his PTSD.  These sleep disturbances are distinct from his claim of sleep apnea, and have been treated as a different claim by the RO and adjudicated in a separate rating decision.  As such, this claim is not before the Board at this time. 

After the Veteran's claim was remanded and additional development was completed, the RO issued a supplemental statement of the case (SSOC) in October 2014.  In response to the SSOC, the Veteran and his represented at the time waived consideration of new evidence by the RO and stated they wished that the Board proceed with adjudication of the appeal.  Therefore, the evidence added to the file since October 2014 does not need to be reviewed by the RO and the Board will proceed with adjudicating the issues before it. 


FINDINGS OF FACT

1.  Throughout the period on adjudication, the Veteran's left ear hearing loss has manifested with difficulty hearing that was demonstrated to be at worst, Level I sensorineural hearing loss. 

2.  The Veteran's hearing loss in the right ear is not etiologically related to his service in the military. 

3.  The Veteran's sleep apnea is not etiologically related to his service in the military, nor is it related to or aggravated by service-connected PTSD. 


CONCLUSION OF LAW

1.  For the period on appeal the criteria for an initial compensable rating for a hearing loss disability of the left ear have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.31, 4.85, 4.86 Diagnostic Code 6100 (2016).

2.  The Veteran's hearing loss of the right ear was not incurred in service, nor may it be so presumed. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).

3.  The Veteran's sleep apnea was not incurred in or aggravated by military service, and may not be presumed to have been so incurred, nor was it aggravated by or due to a service-connected disability.  38 U.S.C.A. §§ 1.110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Stegall Considerations

As noted above, the Board remanded these matters in May 2014.  The Board instructed the Agency of Original Jurisdiction (AOJ), to schedule the Veteran for a new audiology examination to determine the current nature and severity of the Veteran's hearing loss in the left and right ears and the etiology of hearing loss in the right ear, if a disability was demonstrated.  The AOJ was also instructed to obtain an examination to determine the current nature, severity, and etiology of the Veteran's sleep apnea.  These examinations were conducted in July 2014.  They were thorough and reflect a consideration of the whole record and the Veteran's lay statements.  They are adequate for the purposes of adjudicating the claims before the Board.  Thus, there has been substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2015).

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claim, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A letter from VA in January 2011 notified the Veteran of how to substantiate his service connection claim.  The letter notified the Veteran of the allocation of responsibilities between himself and VA, and of how ratings and effective dates are assigned.  Therefore, VA's duty to notify is satisfied.

The appeal for a higher initial disability rating for service-connected left ear hearing loss arises from a disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  Here, the Veteran's service treatment records (STRs) and VA medical records are associated with the Veteran's claims file.  The Veteran has not identified any additional relevant evidence.  Thus, the VA's actions satisfied its duty to assist the Veteran in developing his claim.  See 38 U.S.C.A. § 3.159(e) (West 2014).

The Board observes that the Veteran was afforded VA examinations in accordance with McLendon v. Nicholson, 20 Vet. App. 79 (2006).  These examinations took place in May 2011, July 2014, and April 2016.  They provide a complete picture of the nature and etiology of the Veteran's hearing disabilities and sleep apnea.  The examiners provided the Veteran with in-person examinations, noted the Veteran's lay testimony, and considered the Veteran's medical records during and after his active service.  The examinations collectively satisfy the VA's duty to assist the Veteran with an examination.  The Board finds that there is sufficient evidence to decide this claim, and that further medical opinion is not necessary to decide the claim for service connection.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).

All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2016).  The Veteran testified at a hearing before the undersigned a Veteran's Law Judge in February 2013.  The Veteran has been afforded the opportunity to present evidence and argument in support of his claim.  Accordingly, the Board will proceed to a decision as to the issues on appeal.

Compensable Rating for Hearing Loss in the Left Ear

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the ratings schedule.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).

The provisions of 38 C.F.R. § 4.31 indicate that in every instance where the minimum schedular evaluation requires residuals and the schedule does not provide for a zero percent evaluation, a zero percent evaluation will be assigned when the required symptomatology is not shown.  38 C.F.R. § 4.31 (2016).

Where a Veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.

Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test (Maryland CNC) together with the results of a puretone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.

The disability evaluation percentage is then found from Table VII (in 38 C.F.R. § 4.85), by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity. 

The provisions of 38 C.F.R. § 4.86 (a) (2016) provide that when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86 (b)(2015) provide that when the puretone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.

The Board is required to assess the credibility and probative weight of all relevant evidence, and may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007) (Greene, J., concurring in part and dissenting in part) (noting that the Board has the duty to assess credibility and probative weight of evidence); see Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (affirming that the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.).  The Court has also held that contemporaneous records are more probative than history as reported by a Veteran.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).

The Board has reviewed the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Here, the Veteran has appealed the non-compensable disability rating for his left ear hearing disability.  Throughout the time on appeal the Veteran has three audiological examinations where puretone thresholds were measured.  The Veteran's VA audiological examination in May 2011 showed the following puretone thresholds, in decibels (dB):





HERTZ



500
1000
2000
3000
4000
LEFT
10
15
25
30
40

The average of puretone thresholds at 1000, 2000, 3000, and 4000 Hertz was 27.5 dB in the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in the left ear.  

The hearing impairment levels correspond to Level I hearing loss in the left ear under Table VI.  A Level I hearing loss disability in the left ear alone results in  in a non-compensable rating under Table VII. The Board also considered the provisions of 38 C.F.R. § 4.86 (2016) governing exceptional patterns of hearing impairment.  However, since the audiological report does not demonstrate that each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) in either ear is 55 decibels or more, or that puretone threshold is 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz in either ear, evaluation for exceptional patterns of hearing impairment is not warranted.  See 38 C.F.R. § 4.86 (a), (b) (2016).

The Veteran's VA audiological examination in July 2014 showed the following puretone thresholds, in dB:




HERTZ



500
1000
2000
3000
4000
LEFT
5
10
25
25
30

The average of puretone thresholds at 1000, 2000, 3000, and 4000 Hertz was 24 dB in the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in the left ear.  

The hearing impairment levels correspond to Level I hearing loss in the left ear under Table VI.  A Level I hearing loss disability in the left ear alone results in  in a non-compensable rating under Table VII. The Board also considered the provisions of 38 C.F.R. § 4.86 (2016) governing exceptional patterns of hearing impairment.  However, since the audiological report does not demonstrate that each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) in either ear is 55 decibels or more, or that puretone threshold is 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz in either ear, evaluation for exceptional patterns of hearing impairment is not warranted.  See 38 C.F.R. § 4.86 (a), (b) (2016).

The Veteran's VA audiological examination in April 2016 showed the following puretone thresholds, in dB:




HERTZ



500
1000
2000
3000
4000
LEFT
15
20
30
30
35

The average of puretone thresholds at 1000, 2000, 3000, and 4000 Hertz was 29 dB in the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in the left ear.  

The hearing impairment levels correspond to Level I hearing loss in the left ear under Table VI.  A Level I hearing loss disability in the left ear alone results in  in a non-compensable rating under Table VII. The Board also considered the provisions of 38 C.F.R. § 4.86 (2016) governing exceptional patterns of hearing impairment.  However, since the audiological report does not demonstrate that each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) in either ear is 55 decibels or more, or that puretone threshold is 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz in either ear, evaluation for exceptional patterns of hearing impairment is not warranted.  See 38 C.F.R. § 4.86 (a), (b) (2016).

The Board has reviewed the Veteran's statements with regard to his hearing condition including his statement at the his hearing in February 2013, where he stated that others had reported his hearing had become worse.  Although the Veteran is competent to testify to his perceived level of hearing, he is not competent to reach a medical conclusion regarding the severity of his hearing loss disability in the left ear.  The VA examiners who performed the audiological examinations were qualified to assess the severity of the Veteran's condition in objective terms.  Their reports show that between the initial VA examination in May 2011 and the more recent VA examination in April 2016, the Veteran's hearing acuity in the left ear has decreased.  However, at no point, including the most recent examination, has the Veteran's hearing been shown to reach a compensable level.

Under the ratings criteria the Veteran's hearing loss disability in the left ear, when rated alone, would have to constitute Level X hearing loss to warrant a hearing loss.  The Veteran's hearing loss has not exceeded Level I hearing loss throughout the record.  Therefore, a compensable rating for hearing loss in the left ear is not warranted. 

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  However, the Court has held that where extraschedular consideration is not specifically sought by the claimant nor reasonably raised by the facts found by the Board, discussion of referral for extraschedular consideration is not required.  See Yancy v. McDonald, 27 Vet. App. 484, 4919 (2016), citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006); aff'd 226 Fed. Appx. 1004 (Fed. Cir. 2007).  Similarly, the Court stated "that the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Yancy, 27 Vet. App. at 495; see Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

In the present case, the Veteran has not indicated he is seeking an extraschedular rating, nor have facts been shown which support referral for extraschedular consideration either on a single disability basis or combined effects basis. Thus, further discussion of this matter is unnecessary.

Service Connection for Right Ear Hearing Loss

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2016).

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including sensorineural hearing loss, are presumed to have been incurred in service if they manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016); Walker v Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258, 263 (2015).  In the instant case, there is no presumed service connection because the Veteran was not diagnosed with a hearing loss disability within one year of service and, indeed, was not diagnosed until a decade after service.

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (the Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service-connected.  Id. at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

The Veteran has claimed service connection for his hearing loss in the right ear.  He has stated that he was exposed to loud noise in service and that his right ear hearing loss is related to that noise exposure. 

In the initial denials of the Veteran's claim, he was denied for not having a current right ear hearing disability.  However, the April 2016 audiological examination documented that the Veteran's hearing loss in the right ear constituted a hearing loss disability in accordance with the appropriate regulations.  Specifically, the April 2016 audiological examination showed the following puretone thresholds, in dB:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
30
30
30

The average of puretone thresholds at 1000, 2000, 3000, and 4000 Hertz was 29 dB in the right ear.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear.  This average of the puretone thresholds constitutes a hearing loss disability under 38 C.F.R. § 3.385 (2016).  Therefore, the first Hickson element has been satisfied. 

Additionally, the Board notes that the Veteran was exposed to potentially harmful noise levels while in service because of his military occupational specialty (MOS) as a generator mechanic.  Therefore, the second Hickson element has been satisfied. 

However, the evidence does not support that the noise exposure in service is the cause of his current hearing loss disability in the right ear.  Throughout the Veteran's active service he had a multitude of audiology examinations that measure his hearing acuity and compared it to prior tests.  The first of which was an audiological examination in September 1997 from his entrance examination that showed the following puretone thresholds, in dB:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
25
10

In July  1998 an audiological examination showed the following puretone thresholds, in dB:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
10
15
10

In August 1998, an audiological examination showed the following puretone thresholds, in dB:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
20
20
0

In March 2000 an audiological examination showed the following puretone thresholds, in dB:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
20
20
10

In August 2000 an audiological examination showed the following puretone thresholds, in dB:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
5
15

In March 2005 an audiological examination showed the following puretone thresholds, in dB:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
15
15
5

Another March 2005 audiological examination showed the following puretone thresholds, in dB:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
5
5

The Board notes that none of the examinations while in service show hearing loss.  After the initial hearing loss examination, there are no puretone thresholds that exceed 20 dB, which would indicate a degree of hearing loss.  The final examination showed the Veteran had lower puretone thresholds than at the entrance examination, indicating improved hearing acuity in the right ear during service.  

The Veteran has claimed that his hearing loss is related to his noise exposure in the military.  Specifically, he has said it is presumed based on the noise exposure and that since his left ear hearing loss has been service connected that his right ear hearing loss should be, too.  The Veteran is not competent to opine the medical etiology of his hearing loss.  The record does not demonstrate that he has any specialized training or experience with regard to medicine.  However, VA sought the opinion of an audiologist to determine if the Veteran's current hearing loss in the right ear is related to his in-service noise exposure.  In April 2016, the examiner stated that the Veteran's hearing loss in the right ear was less likely than not related to his military service.  She noted that when the Veteran entered service, his hearing was normal, and the last examination showed normal hearing.  There were no confirmed significant threshold shifts in the Veteran's service treatment records.  The examiner noted a review of the record and demonstrated this review in providing a supportive rationale for the opinion rendered.  The examiner also examined the Veteran in person and noted his lay statements regarding noise exposure.  Therefore, the opinion was both adequate and highly probative to the issue at hand. 

With regard to the Veteran statements about the presumption of hearing loss.  This is an inaccurate statement that appears to be confused with language used in the prior finding of service connection for left ear hearing loss.  In that finding, the Veteran's exposure to potentially harmful noise was presumed, not his service connection.  Further, the Veteran's statements regarding service connection for his right ear based on his left ear, are misguided.  The facts surrounding the Veteran's left ear hearing loss are different that those surrounding the Veteran's hearing loss in the right ear and cannot be used to find service connection for his right ear. 

Here, the weight of the evidence is against finding service connection for the right ear, as the most probative evidence is against finding there is a causal nexus between the Veteran's military service and his current right hearing loss disability. 

Further, as the Veteran's hearing loss disability did not manifest until more than a decade after his discharge for military service, he is not entitled to presumptive service connection under the Chronic Diseases provisions.  

Finally, the Board notes that the Veteran's hearing at his entrance examination showed a 25dB puretone threshold at 3000 Hertz, this does not constitute a defect per the Court in McKinney v. McDonald, 28 Vet. App. 15 (2016), therefore, provisions regarding aggravation do apply as the Veteran was free from defect at his entrance into the service.

Thus, the evidence is against finding service connection for the Veteran's right ear hearing loss disability. 

Entitlement to Service Connection for Sleep Apnea  

The provisions notes above for service connection are also applicable for the Veteran's claim for service connection for sleep apnea.  The Board notes that sleep apnea is not a "chronic disease" as defined in the regulation, and thus the provision regarding presumptive service connection for such diseases do not apply. 

The Board also notes that the Veteran's claim specifically raises the issue of secondary service connection.  He has stated that he believes his sleep apnea is due to his service-connected PTSD.  In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  Additionally, a disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310 (b) (2016).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Here, the Veteran was diagnosed with mild obstructive sleep apnea in 2011.  This satisfies the first Hickson element as well as the first element for secondary service connection.  He relates this condition back to his military service and PTSD.  The Veteran has been diagnosed with PTSD, with an onset in 2005 when he returned from Iraq.  Therefore, the second Hickson is satisfied.  The Veteran's PTSD is service-connected, thus the second element for secondary service connection is also met. 

There, however, is not evidence that the Veteran's sleep apnea is etiologically related to either his military service or PTSD.  The Veteran's STRs do not show any in-service manifestation of sleep apnea.  Although he reports that he had trouble sleeping in service, the STRs related these problems to pain and nightmares, not sleep apnea.  Further, a VA examiner in July 2014 noted that the Veteran's medical record in service did not show any manifestation of sleep apnea and the sleep disturbances noted in service were related to his mental health disorders.  She opined that the Veteran's sleep apnea was less likely than not related to the Veteran's military service.  This opinion is supported by her rationale, which is consistent with the record.  Thus it is afforded significant probative valued.  Therefore, the weight of the evidence is against finding there is a causal nexus between the Veteran's active service and his current sleep apnea disability, and thus the third Hickson element has not been met.  

With regard to the Veteran's claim on a secondary basis, the VA examiner noted that obstructive sleep apnea was less likely than not caused by the Veteran's PTSD.  The examiner noted that the symptoms of obstructive sleep apnea are distinct from those of the Veteran's mental health related symptoms, including anxiety related sleep disturbances.  She also noted that mental health condition have not been proven in clinical studies to be a risk or cause of obstructive sleep apnea.  This opinion is of substantial probative value because it is consistent with the record, thorough, and well supported.  

As the weight of the evidence is against finding the Veteran's PTSD caused the Veteran's obstructive sleep apnea, service connection on a secondary basis is not warranted. 

Finally, the Board notes that the Veteran has argued, implicitly, that his PTSD has aggravated his obstructive sleep apnea.  He has presented evidence showing another Veteran was service connected for sleep apnea because it was aggravated by PTSD, and argued that he should be service connected on the same basis.  However, the facts of another veteran's case have no bearing on this case and have no probative value in this case.  An assessment as to service connection is based on the facts present in the claims file and that are relevant to the Veteran himself.  

Nevertheless, as part of VA's duty to assist, the VA examiner who performed the sleep apnea examination was requested to render an opinion on whether the Veteran's sleep apnea was aggravated by his PTSD.  The examiner opined that it was less likely than not aggravated by his PTSD.  She noted that the Veteran's obstructive sleep apnea had actually improved, not been worsened, since its diagnosis, and stated there was no evidence in the claims file that showed the Veteran's sleep apnea had been chronically worsened by his PTSD.  This opinion is well supported and thorough.  Thus it has substantial probative value.  

Therefore, the weight of the evidence is against finding service connection on the basis of aggravation for the Veteran's sleep apnea. 


ORDER

Entitlement to an initial compensable rating for service-connected hearing loss in the left ear is denied.  

Entitlement to service connection for hearing loss in the right ear is denied. 

Entitlement to service connection for sleep apnea, to include as secondary to or aggravated by PTSD, is denied




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


